WEBB, Judge.
The question posed by this appeal is whether the Advocate is a newspaper and thus exempt under G.S. 105-164.13(28) from the use tax imposed by G.S. 105-164.6 and G.S. 105-468. The evidence is not in dispute. The Advocate is devoted almost entirely to advertising with some announcements of special events. We hold it was not error for the Secretary of Revenue and the Tax Review Board to conclude that the Advocate is not a newspaper.
*426We have found no case in this State dealing with the point at issue in this case. We believe a newspaper is a publication appearing at short intervals of time containing news which may be of various types, and intended for the general reader. See 58 Am. Jur. 2d Newspapers, Periodicals, etc. § 1 (1971); 66 C.J.S. Newspapers § 1 (1950). We believe news is ordinarily understood as being “reports of recent occurrence and of a varied character, such as political, social, moral, religious, and other subjects of a similar nature, local or foreign, and intended for the information of the general reader.” 58 Am. Jur. 2d, supra at p. 130. We believe that news reports are distinguishable from paid advertisements. The Tax Review Board found that the Advocate is devoted almost entirely to advertising. We believe this finding is supported by the evidence. Since the Advocate does not disseminate news except in very small amounts, we do not believe it qualifies as a newspaper but is instead an advertising circular.
Most of the cases from other jurisdictions which deal with the issue in this case decide the matter as we do. See Green v. Home News Publishing Co., 90 So. 2d 295 (Fla. 1956); Department of Revenue v. Shop, 383 So. 2d 678 (Fla. App. 1980); Shoppers Guide Publishing Co. v. Woods, 547 S.W. 2d 561 (Tenn. 1977); G & B Publishing Co., Inc. v. Department of Taxation and Finance, 57 A.D. 2d 18, 392 N.Y.S. 2d 938 (1977). A different result was reached in at least one state. See Hadwen, Inc. v. Department of Taxes, 139 Vt. 37, 422 A. 2d 255 (1980), appeal dismissed, sub nom. Hadwen, Inc. v. Vermont Department of Taxes, 451 U.S. 977, 101 S.Ct. 2300, 68 L.Ed. 2d 834 (1981). We believe we are in accord with the majority.
Our determination that the Tax Review Board was correct in holding the Advocate is not a newspaper renders moot much of petitioner’s constitutional arguments. We address its contention that the imposition of a use tax on the Advocate is an attempt to impose a tax on the transmission of an advertising message in violation of the first amendment to the United States Constitution. We do not believe this contention has merit. The tax imposed is not upon the dissemination of information to the public. It is a general tax which is applicable to all persons who use, consume, distribute or store for use or consumption tangible personal property in this state.
*427Affirmed.
Judges Hedrick and Hill concur.